It appears by the record in this cause that Fred R. Voight and wife, Kate Voight, on August 17, 1944, acquired by purchase and became the owners of an estate by the entireties of approximately twenty acres of land in Volusia County (not situated within the corporate limits of any municipality), and the parties lived and made their permanent home upon the property. They seasonably applied to the taxing authorities of Volusia county for a homestead tax exemption of $5,000.00 on the property for the taxing year 1946 under the provisions of Section 7 of Article 10 of the Constitution of Florida adopted and approved by the voters of Florida at the 1938 General Election. The application of the Voights for the *Page 368 
$5,000.00 tax exemption was refused or denied, largely upon the theory that Voight was not a citizen of the United States.
Voight exhibited his bill of complaint in the Circuit Court of Volusia County against the taxing authorities of the County and Honorable J.M. Lee, State Comptroller, and contended that it was not essential for the plaintiff (Voight) to be a citizen of the United States to entitle him to claim and receive the benefits of the homestead tax exemption as provided for by Section 7 of Article 10 of the Constitution of Florida adopted at the 1938 General Election. The parties below, on a motion to dismiss the bill of complaint, admitted that Voight was an alien but the Chancellor denied the motion to dismiss and entered a final decree, thereby holding that homestead tax exemption of $5,000.00, under Section 7 of Article 10 of the Florida Constitution, was not restricted or limited to citizens of the United States but that the rights and benefits thereof were extended to and included aliens. The defendants below appealed.
It is here contended that the decree entered in the lower court should be reversed on authority of (a) Steuart v. State ex rel. Dolcimascolo, 119 Fla. 117, 161 So. 378; (b) Rast v. Hulvey, 77 Fla. 74, 80 So. 750; (c) Sections 192.15 and 192.15, Fla. Stats. 1941 (F.S.A.); (d) Section 18 of the Declaration of Rights adopted at the 1926 General Election. The Steuart case, supra, construed or interpreted the amendment adopted at the 1934 General Election and was viz: "There shall be exempt from all taxation, other than special assessments for benefits, to every head of a family who is a citizen of and resides in the State of Florida, the homestead as defined in Article 10 of the Constitution of Florida up to the valuation of $5,000.00; provided, however, that the title to said homestead may be vested in such head of a family or in his lawful wife residing upon such homestead or in both." In the Steuart case,supra, we followed the language of the amendment viz: "head of a family: who is a citizen of and resides in the State of Florida," and reached the conclusion that the term "citizen" was controlling.
Amended Section 7 of Article 10, adopted in the "citizen" provision and extended the homestead exemption *Page 369 
to "every person . . . in this state and who resides thereon and in good faith makes the same his or her permanent home." It is fundamental that Section 192.14 and 192.15, Fla. Stats. 1941 (F.S.A.), cannot supersede the cited provision of the Constitution. Section 18 of the Declaration of Rights adopted in 1926 has no application to a homestead exemption provided for in Amended Section 7 of Article 10, supra. The other authorities cited have been carefully considered. I fail to find error in the record and concur in the judgment of affirmance as prepared by Mr. Justice Adams.